Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page1of 71

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

District of

 

Case number (if known): Chapter you are filing under: ,
Chapter 7 2019 DEC | 7 PM 3 oI
Q) Chapter 11
Q
Q Chepter 13 Q) Check if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

a Identify Yourself
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Your full name
Write the name that ison your Chelluh Dawayn e
government-issued picture - -
identification (for example, First name First name
your driver's license or Vaniah Antonio
passport). Middle name Middle name
Bring your picture Green Green
identification to your meeting — Last name Last name
with the trustee.
Suffix (Sr., Jr. Ul, I) Suffix (Sr., Jr., I, dh
2. All other names you
have used in the last 8 First name First name
years
include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security wx = K-35 2 5 wx - xK- 3 9 9 2
number or federal OR OR
Individual Taxpayer 9 9
Identification number KX XK XX XK
(ITIN)

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 2 of 71

Debtor 4 Chelluh V Green

First Name Middle Name Last Name

Case number (i known)

 

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

Wl | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

Wl | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN”

Business name

EIN

EN

 

5. Where you live

3428 Breckenridge Ln

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street

Apt 1

Louisville KY 40220

City State ZIP Code City State ZIP Code
Jefferson

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

wi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

wi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

L} | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
Debtor 1

Case 19-33954-thf

First Name

Chelluh V Green

Middle Name

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 3 of 71

Case number (if known)
Last Name

ee Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under 4 Chapter 7
L) Chapter 11
L} Chapter 12
(J Chapter 13
8. How you will paythe fee C1 | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
' with a pre-printed address.
LJ I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
Wt request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for W No
bankruptcy within the
last 8 years? QO) Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy W No
cases pending or being
filed by a spouse who is QC) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
: affiliate?
: Debtor Relationship to you
District When Case number, if known
: MM/DD/YYYY
11. Do you rent your LINo. Go to line 12.
residence? W Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

No. Go to line 12.

CJ Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 4 of 71

Debtor 1 C hellu h Vv Green Case number (if known)

 

 

First Name Middle Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

| 12. Are you a sole proprietor {J No. Go to Part 4.
i of any full- or part-time
business? C1 Yes. Name and location of business

A sole proprietorship is a
i business you operate as an
| individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

L} Health Care Business (as defined in 11 U.S.C. § 101(27A))
QO) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))
Q) Commodity Broker (as defined in 11 U.S.C. § 101(6))
Wi None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
: Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
: are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
| debtor?
: - WI No. 1am not filing under Chapter 11.
For a definition of smaif
business debtor, see LY No. tam filing under Chapter 11, but 1 am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

L) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

eed revert if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

| 14. Do youownorhaveany (no
| property that poses or is
alleged to pose a threat Cl Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-33954-thf

Doc1 Filed 12/17/19 Entered

Debtor 1 Chelluh V Green

First Name Middie Name

Explain Your Efforts to Receive a Briefing About Credit Counseling

Last Name

12/17/19 15:10:30 Page 5of 71

Case number (if known)

 

45. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

 

 

Official Form 101

About Debtor 1:

You must check one:

Od i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) | certify that I asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CL) 1am not required to receive a briefing about
credit counseling because of:

im Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

O) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in‘a Joint Case):

You must check one:

0 | received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CJ] I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qh certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment pian you
deveioped, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

UC) 1am not required to receive a briefing about
credit counseling because of:

QC) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

LJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

UO Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 6 of 71

Debtor 1 Chelluh V Green

First Name Middle Name Last Name

Case number (if known)

eo Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

L} No. Go to line 16b.
Wi Yes. Go to line 17.

16. What kind of debts do
_ you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

LI No. Go to line 16c.
LI Yes. Go to line 17.

| 16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after W Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

CI No. fam not filing under Chapter 7. Go to line 18.

excluded and bl No
administrative expenses
are paid that funds will be QO) Yes

available for distribution
to unsecured creditors?

 

 

18. How many creditors do ee) LJ 1,000-5,000 C) 25,001-50,000
you estimate that you W 50-99 () 5,001-10,000 LJ 50,001-100,000
owe? UL) 100-199 CJ 10,001-25,000 CJ More than 100,000
LJ 200-999
_ 19. How much do you  $0-$50,000 L) $1,000,001-$10 million QL) $500,000,001-$1 billion

estimate your assets to
be worth?

L) $50,001-$100,000
CJ $100,001-$500,000
CJ $500,001-$1 million

LJ $10,000,001-$50 miflion
LJ $50,000,001-$100 million
LJ $100,000,001-$500 million

CJ $1,000,000,001-$10 bitlion
L) $10,000,000,001-$50 billion
CJ More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

Sign Below

| For you

C) $0-$50,000

LJ $50,001-$100,000
Wi $100,001-$500,000
CL} $500,001-$1 million

CI $1,000,001-$10 million

CJ $40,000,001-$50 million
CJ $50,000,001-$100 million
C} $100,000,001-$500 million

CL) $500,000,001-$1 billion

CJ $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
CJ More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out

this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

 

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

x Dawayne cet J CK
Signature of Debtor

 

 

 

ann
Executed on 11/16/2019 Executed on 11/16/2019
MM / DD /YYYY MM / DD /YYYY

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 19-33954-thf

Debtor 1 Cheiluh V Green

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 7 of 71

Case number (if known),

 

First Name Middle Name

Last Name

 

 

. For you if you are filing this
_ bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

X Chelluh Green

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and fegal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you pian to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C2 No
i Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

(C) No
KA Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

WI No

CJ Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause meJ6 | rights or property if | do not properly handle the case.

a
x Dawayne Green ( /

   
   

 

 

 

 

 

 

Signature of Debtor ~~ Signature of Debtor “as 4
Date 11/16/2019 Date 11/16/2019
MM7DD_/YYYY MM7 DD /YYYY
Contact phone Ga DG1WF-32LA Contact phone
Cellphone (972) 876-6894 Cellphone (214) 718-0239 |
Email address Chelluh82@gmail.com Email address greendawayne1976@gmail.cor

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-33954-thf

Fill in this information to identify your case:

Debtor 1 Chelluh Green

Doc1_ Filed 12/17/19

Entered 12/17/19 15:10:30 Page 8 of 71

 

First Name Middle Name

Debtor 2 Dawayne A Green

Last Name

 

{Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: District of

Case number

 

(If known)

Last Name

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

C) Check if this is an
amended filing

04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

ea Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

“i Married
C2 Not married

CL] No

Debtor 1:

 

1201 Mallard Creek Rd

 

 

 

 

 

 

Number Street
Louisville KY 40207
City State ZIP Code
Homeless
Number Street
City State ZIP Code

Dates Debtor 14
lived there

From 12/10/2018

To

2. During the last 3 years, have you lived anywhere other than where you live now?

wy Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 2:

wy Same as Debtor 1

Dates Debtor 2
lived there

Y Same as Debtor 1

 

08/01/2019

From 06/30/2018

To

 

 

6620 Osage Tri From 07/01/2016
Number Street To 06/30/2018 |
Plano TX

City State ZIP Code

Wi Same as Debtor 1

a Same as Debtor 1

From

 

12/10/2018

Number Street

To

 

 

City

State ZIP Code

' 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

(C3 No

Y Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your Income

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 1
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 9 of 71

Debtor 1 Chelluh Green

First Name Middle Name Last Name

Case number (if known)

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

QO) No
Wi Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check ail that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until a wages. commissions, $ 26,228.76 a wages. commissions, 5
the date you filed for bankruptcy: onuses, UPS TT onuses, lips
im Operating a business QO Operating a business ;
. wi Wages, commissions, a Wages, commissions,
ast calen :
For las dar year bonuses, tips $ 30,777.00 bonuses, tips $
(January 1 to December 31 2018 _) O Operating a business QO) Operating a business
sans |
For the calendar year before that: wi Wages, commissions, QQ) Wages, commissions, i
bonuses, tips 36. 435.00 bonuses, tips
(January 1 to December 31,2017_)) Operating a business QO Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of ofher income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

QO) No
Wf Yes. Fill in the details.

 

Sources of income Gross income from Sources of income Gross income from |
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year until Employment __ $26,228.76 _

 

 

 

the date you filed for bankruptcy: $
$ ,
For last calendar year: Employment $ 30,777.00
(January 1 to December 31 2018 )
YYYY
- : =
i
;
For the calendar year before that: Employment $ 36,435.00

 

(January 1 to December 31,2017)
YYYY

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 19-33954-thf

Debtor 1

Chelluh Green

 

First Name

Middle Name

Last Name

Case number (i known),

List Certain Payments You Made Before You Filed for Bankruptcy

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 10 of 71

 

_ 6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

LU) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

UI No. Ge to line 7.

C) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

UL) No. Go to line 7.

4 Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Brigdecrest

Creditors Name

7300 E Hampton Ave

Dates of
payment

 

Number Street

 

Mesa AZ

85209

 

City State

ZIP Code

 

Creditors Name

 

Number Street

 

 

City State

ZIP Code

 

Creditor’s Name

 

Number Street

 

 

City State

ZIP Code

Total amount paid

$

3,296.00 5

Amount you still owe

15,242.00

Was this payment for..:

QO Mortgage

| Car

CJ credit card

CL) Loan repayment

O Suppliers or vendors
CI) other

Q Mortgage

C3 car

O) credit card

CY Loan repayment

Q Suppliers or vendors

a Other

im Mortgage

QO) car

OD) credit card

C) Loan repayment

OQ Suppliers or vendors

CQ) other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 11of 71

Debtor?  Chelluh Green

Case number (if known)
First Name Middle Name Last Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

MH No

L) Yes. List all payments to an insider.

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
i $ $

 

Insider's Name

 

Number Street

 

 

: City State ZIP Code

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

include payments on debts guaranteed or cosigned by an insider.

M No

CO Yes. List all payments that benefited an insider.

Dates of Total. amount Amount you still Reason'for this payment
payment paid owe

_hclude creditor's name

i

 

 

 

 

 

$ $.
: Insider's Name
: Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

 

 

 

salty, State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 12 of 71

Debtor 1 Chelluh Green

 

First Name Middle Name Last Name

Ey Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, :

and contract disputes.

MH No

C) Yes. Fill in the details.

Nature. of the case Court or agency

 

Case title

 

Case number

Case title

 

Case number

 

Case number (if known)

 

Court Name

 

Number Street

 

 

 

 

 

City State ZIP Code
Court Name
Number Street

City State ZIP Code

a

Status of the case

a Pending
a On appeal
OQ Concluded

U Pending
QO On appeal
CY concluded

, 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check all that apply and fill in the details below.

LJ No. Go to line 11.
CI Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

 

Describe the property Date Value of the property
2013 Chevolet Traverse
Go Financial 08/01/2017 ¢ 12,400.00
Creditors Name TT TT
7300 E Hampton Ave Loge
Number Street Explain what happened
wi Property was repossessed.
Q Property was foreclosed.
Mesa AZ 85209 ) Property was gamished.
: City State ZIP Code C) Property was attached, seized, or levied.
| Describe the property Date. Value of the property
| 2015 Chrysler 200
Chrysler Capital 05/01/2016 $ 18,000.00
Creditors Name
P.O. Box 961279 |
Number Street o oe neers :
Explain what happened
| Property was repossessed.
, Op foreclosed.
Fort Worth ™ 76161 pee
City State ZIP Code g roperty was gamished.

Official Form 107

Property was attached, seized, or levied.

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

page 5
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 13 of 71

Debtor 1 Chelluh Green Case number (i known)

 

 

First Name Middle Name Last Name

"11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your

accounts or refuse to make a payment because you owed a debt?

MW No

C2 Yes. Fill in the details.

Describe the action the.creditor took Date action Amount

was taken

 

 

Creditor’s Name

 

Number Street

 

 

 

City State ZIP Code Last 4 digits of account number: XXXX-___

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

wi No
_ UO Yes

Ee List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wi No

C) Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave
per person the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Cade

Person's relationship to you

Gifts with a total value of more than $600 Describe the gifts Dates you gave
per person _ the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

: City State ZIP Code

 

 

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Value

Value

page 6
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 14 of 71

Debtor 1 Chelluh Green Case number (irknown)

First Name Middle Name Last Name

 

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Mi No

L) Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
$
Charity’s Name :
| $

 

 

Number Street i

 

 

City State ZIP Code L

Eo List Certain Losses

! 45. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

No

CO Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the: loss Date of your Value of property

how the loss occurred ; ees gels loss lost
Include the amount'that insurance has:paid: List pending insurance

claims.on.line:33 of Schedule A/B: Property.

;

'

i

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Inciude any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

W No

CI Yes. Fill in the details.

 

 

 

 

 

Description and value of any property transferred Date paymentor: Amount of payment
transfer was
Person Who Was Paid ‘ Cs _ made
Number Street $
|
$

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 15of 71

 

 

 

 

 

 

Debtor 1 Chelluh Green Case number (known)
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment
Person Who Was Paid
$
I :
Number Street i :
| $

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

(2 Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or | Amount of payment
transfer was
- : _., Made
Person Who Was Paid
|
|
Number Street : ! $
|
$

 

City State ZIP Code

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

Mf No

CJ Yes. Fill in the details.

 

 

Description and value of property Describe any property or payments received Date.transfer
transferred or debts paid in exchange was made i

 

F
Person Who Received Transfer

 

Number Street

 

 

City State ZIP Cade

 

Person’s relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

 

 

City State ZIP Code

 

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 16 of 71

Debtor 1 Chelluh Green

Case number (i known)
First Name Middle Name Last Name

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

| No
UI Yes. Fill in the details.

Description and value. of the property transferred Date transfer
was made

   

Name of trust |

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Inciude checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

C2 No
i Yes. Fill in the details.

 

 

 

 

 

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Bank of America
Name of Financial Institution — | Checking 40/01/2018 $ -848.00
Po Box 982238 i sav
Number Street Savings
QO Money market
El Paso TX C) Brokerage
City State ZIP Code Q Other
Capital One OOK Mi checking 10/01/2018 $ -168.00
Name of Financial Institution g
Savings
Po Box 30281
Number Street QO Money market
Q Brokerage
Salt Lake City UT CD other
City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

Wi No

C2 Yes. Fill in the details.

 

 

 

Who else had access to it? Describe the contents Do you still
_ have it?
C} No
|
Name of Financial Institution Name ' QC) Yes

 

 

Number Street Number Street

 

 

City State ZIP Code

 

City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 17 of 71

Debtor 1 Chelluh Green Case number (if known),

 

 

First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
OQ) No
W Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who else has or had access.to it? Describe the contents Do you still
ogee _ have it?
. Household items, toys, clothes, |
Citadel Self Storage 'shoes, one rug O No
Name of Storage Facility Name | i wi Yes
1403 Browns Ln | |
Number Street Number Street
40207
- CityState ZIP Code i |
Louisville KY 40207
Cty, State ZIP Code so cues pod
Co Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
wf No
Q) Yes. Fill in the detaits.
Where is the property? Describe the property Value
Owner’s Name $
Numb Street
Number Street
City State ZIP Code
City State ZIP Code
Coe Give Details About Environmental Information :
, For the purpose of Part 10, the following definitions apply:
a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.
1. Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.
a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term. :
| Report all notices, releases, and proceedings that you know about, regardless of when they occurred. /
24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

WY no

CU) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you: know. it
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

Date: of notice

page 10
Case 19-33954-thf

Debtor1  Chelluh Green

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30

 

First Name

Middle Name

Last Name

25.Have you notified any governmental unit of any release of hazardous material?

MW No

C2 Yes. Fill in the details.

 

 

Governmental unit

,

 

 

City

Wi No

Cd Yes. Fill in the detaiis.

Case title

 

 

 

Case number

Name of site Governmental unit i
L
Number Street Number Street
City State ZIP Code
State ZIP Code

Court or agency

 

Court Name

 

Number Street

City State ZIP Code

Give Details About Your Business or Connections to Any Business

Case number (i known)

Environmental law, if you know it

Nature of the case

i
|
|

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Page 18 of 71

Date of notice

 

Status of the
case

O Pending
QO On appeal
C) concluded i

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
: C Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

 

Business Name

 

 

 

 

 

 

 

 

Official Form 107

Number Street
ity, State ZIP Code i
Business Name
Number Street
City State ZIP Code

C2 Amember of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
Q) An officer, director, or managing executive of a corporation

CJ An owner of at least 5% of the voting or equity securities of a corporation

Mi No. None of the above applies. Go to Part 12.
C) Yes. Check all that apply above and fill in the details below for each business.

Describe the nature of the business

i

|
\

Employer identification number

EIN: -

 

Name of accountant or bookkeeper

Describe the nature of the business

Name of accountant or bookkeeper.

 

Dates business existed

From To

EIN: -

Dates business existed

From To

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Do not include Social Security number or ITIN:

Employer Identification number.
Do not include. Social Security number or ITIN.

 

page 11
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 19 of 71

Debtor1  Chelluh Green

First Name Middle Name Last Name

Case number (i known)

 

Employer identification number
_. Do not include Social Security number or ITIN.

Describe the nature of the business

 

 

Business Name

 

 

 

 

EIN;
Number Street Name of accountant or bookkeeper Dates business existed

i | From To
City State ZIP Code |

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

C) No
C} Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

x Dawayne Green |) GA

Signature of Debtor.

 

 

Date 12/01/2019 Date 12/01/2019
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

CQ) No
wi Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
MW No

L) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-33954-thf

Fill in this information to identify your case:

Chelluh V Green

First Name

Debtor 2 Dawayne A Green

{Spouse, if filing} First Name

Debtor 1

Middle Name Last Name

Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number
{If known)

 

Doc1 Filed 12/17/19

 

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7

Entered 12/17/19 15:10:30 Page 20 of 71

(2 Check if this is an
amended filing

12/15

 

If you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

M you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

information below.

Identify the.creditor and the property that is collateral

What do you intend to do with the property that
secures a debt?

 

Did you claim the property
as exempt on Schedule C?

 

Creditor’s .
name: Bridgecrest CI Surrender the property. fl No
. ‘ ‘of 201 bi In MKC (2 Retain the property and redeem it. QC) Yes :
rope of 5 Lincoln wi Retain the property and enter into a |
securing debt: Reaffirmation Agreement. |
(J Retain the property and [explain]:
Creditor's CJ Surrender the property. LI No

name: __ Eagle Finance

Description of Electronics
property
securing debt:

LJ Retain the property and redeem it.

LJ Retain the property and enter into a
Reaffirmation Agreement.

MW Retain the property and [explain]: Property
was purchased before loan

 

4 Yes

 

Creditor’s .
name: World Finance:

Description of
property
securing debt:

J Surrender the property.
QC) Retain the property and redeem it.

C2 Retain the property and enter into a
Reaffirmation Agreement.

CJ Retain the property and [explain]: Property
was purchased before loan

CI No
4 Yes

 

Creditor’s
name:

Description of
property
securing debt:

 

Official Form 108

.C) surrender the property.

CJ Retain the property and redeem it.

(J Retain the property and enter into a
Reaffirmation Agreement.

C) Retain the property and [explain]:

 

Statement of Intention for Individuals Filing Under Chapter 7

LY No :
C) Yes

page 1
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 21 of 71

Debtor 4 Chelluh V Green Case number (if known)

 

 

First Name Middle Name Last Name

Er List Your Unexpired Personal Property Leases

; For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
_ fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: O No
pane . se soowsonon O ves
Description of leased
property:
Lessor’s name: DI No
C) Yes
Description of leased
property:
Lessor’s name: O No
Description of leased L) Yes
property:
Lessor’s name: CI No
oon foes wewanesae bec oO Yes
Description of leased
property:
Lessor’s name: QO) No
on : (2 Yes
Description of leased
property:
Lessor’s name: ONo
a Leesan cn os . — O ves
Description of leased
property:
Lessor’s name: CI No
Q Yes

Description of leased
property:

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any

personal property Oy ject to an unexpired lease.
romnone/(f/ Roman 1 IR
Chelluh Greerf /, Dawayne Green sf ete

   

 

 

Signature of Debtor Signature of Debtor €
pate 12/01/2019 bate 12/01/2019
MM/ DD 7 MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 22 of 71

Fill in this information to identify your case and this filing:

Debtor 1 Chelluh V Green

First Name Middle Name Last Name

Debtor 2 Dawayne A Green

 

 

(Spouse, ff filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of

Case number

 

LJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

aa Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Wi No. Go to Part 2.
{3} Yes. Where is the property?
i 2
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
O Single-family home the amount-of any secured claims on Schedule D:
Creditors Who Have Claims:Secured by Property.

11. O Duplex or multi-unit building

 

Street address, if available, or other description

 

 

 

1 Condominium or cooperative Current value of the Current value of the |
| (3 Manufactured or mobile home entire property? portion you own?
QC) Land $ $
C2 investment property
- () Timeshare Describe the nature of your ownership
City State ZIP Code O other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

C) Debtor 1 only
County QO) Debtor 2 only

Q) Debtor 1 and Debtor 2 only U en i this is Fommunity property
see instructions

 

 

(I At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

i 2
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
L) Single-family home the amount of any secured claims on Schedule D:

1.2. Creditors Who. Have Claims Secured by Property.

 

Q) Duplex or mutti-unit buildin
Street address, if available, or other description P 9

 

 

 

 

C1 Condominium or cooperative Current value of the Current value of the
LJ Manufactured or mobile home entire property? portion you own?
UJ tana $ $ :
C) investment property ; ; i
ay sae acs OTe ne,
CY other the entireties, or a life estate), if known. i
:

Who has an interest in the property? Check one.

 

CJ Debtor 1 only
C) Debtor 2 only

() Debtor 1 and Debtor 2 only CD check if this is community property
QO) At least one of the debtors and another (see instructions)

 

County

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 23 of 71

 

 

Debtor 1 Chelluh V Green Case number (if known)
First Name Middle Name Last Name
What is the property? Check ail that apply. Do not deduct secured claims or exemptions. Put
CU Single-family home the amount of any’secured claims on Schedule D:
1.3.

Creditors Who Have Claims Secured by Property.

 

Street address, if available, or other description OQ Duplex or multi-unit building

QO) Condominium or cooperative Current value of the Current value of the

 

 

 

 

entire property? ortion you own?
() Manufactured or mobile home Property P ¥
(J Land $ $
CJ investment property
City State. ZIP Code (J) Timeshare Describe the nature of your ownership
QO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
UI Debtor 1 only

 

 

 

 

County C) Debtor 2 only
C2 Debtor 1 and Debtor 2 only C} check if this is community property
: (CJ) At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number: :
_ 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $
| you have attached for Part 1. Write that number here. ........ccccceesesscnneenneeeeeenenesnssensssasseeeneensesssanecanenaeneneeeennnns >

 

 

 

 

|

Ee Describe Your Vehicles

_ Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
: you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

f No
LJ Yes
3.1. Make: Who has an interest in the property? Check one. —_ 9 not dedktict secured claims or exemptions.:Put
Q) Debtor 4 ont the amount of:any secured claims on Schedule D:
; Model: only Creditors Who Have Claims Secured by Property...
i . C) Debtor 2 only onan ee . on
: Year: _ Q Debtor 1 and Debtor 2 only Current value of the Current value of the |
entire property? portion you own?

Approximate mileage: C1 At least one of the debtors and another

Other information:

 

 

 

 

 

 

QO) Check if this is community property (see $ $ :
instructions)
If you own or have more than one, describe here:
: . : :
3.2, Make: Who has an interest in the property? Check one. “Do not deduet'secured claims or exemptions: Put
CO Debtor 4 ont the amount of any secured claims on Schedule D:
Model: ebtor | only Creditors Who Have Claims Secured by Property.
U] Debtor 2 only iti .
Year: O) Debtor 1 and Debtor 2 only Current value of the Current value of the :
: . . entire property? ortion you own?
Approximate mileage: C2 At teast one of the debtors and another Property P y i
Other information: :
C) Check if this is community property (see $ $

 

instructions)

 

 

 

Official Form 106A/B Schedule A/B: Property page 2
Case 19-33954-thf

Chelluh V Green

 

Who has an interest in the property? Check one.

Debtor 1
First Name Middle Name Last Name
3.3. Make:
Model: CY Debtor 1 only
Year: LI Debtor 2 only

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

' 4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

C) Debtor 1 and Debtor 2 only
UO) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 4 only

C2 Debtor 2 only

QQ Debtor 1 and Debtor 2 only

U) At least one of the debtors and another

(3 Check if this is community property (see
instructions)

Case number (if known)

Doc 1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 24 of 71

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.
Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims'or exemptions. Put
the amount of any secured claims on Schedule: D-
Creditors Who Have Claims Secured by Property:
Current value of the
portion you own?

Current value of the
entire property?

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
OC) Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

Make:
Model:

4.2,

Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.

CI Debtor 1 only

LI Debtor 2 only

QO) Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

OC) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

LJ Debtor 2 only

C) Debtor 1 and Debtor 2 only

L) At least one of the debtors and another

U Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of:any secured claims on Schedule‘ D:
Creditors Who Have Claims Secured by Property:

Current value of the Current value of the
entire property? portion you own?

Do.not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.
Current value of the |
portion you own?

Current value of the
entire property?

 

 

 

 

page 3
Debtor 1

Case 19-33954-thf

Chelluh V Green

Middle Name

Case number (if known)

 

First Name Last Name

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

12,

/ 13,

44,

15.

Official Form 106A/B

10.

Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

UL] No

Doc 1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 25 of 71

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

 

 

 

 

 

 

 

 

Wd Yes. Describe......... Cube storage (3) Bunk bed (1) desk (2) office chair (2) wood night stand (1) $ 625.00
Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
C) No :
id Yes. Describe.......... 40in Samsung Tv, 60in Samsung Tv, HP desktop, HP laptop 15in, HP laptop $ 1,300.00
17in, sound bar, HP printer, Xbox, TO
. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
UL No
4 Yes. Describe.......... hot wheels toys $ 250.00

 

 

Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

Wd No

 

CO) Yes. Describe..........

 

 

 

Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

Wd No

 

CJ Yes. Describe..........

 

 

 

.Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

UC) No

 

4 Yes. Describe.......... Everyday clothes and shoes

 

§ 250.00

 

 

Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

UL No

 

Wd Yes. Describe.......... le arrings

Non-farm animals
Examples: Dogs, cats, birds, horses

No

 

 

C) Yes. Describe..........

 

 

 

Any other personal and household items you did not already list, including any health aids you did not list

@ No

 

C) Yes. Give specific
information. .............

 

 

Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here ooo. cece eeseceecnesseeeseeecsenesenerecsnsseanensesasseeesscsnecesaesessnsapeegeneessseessanscnensnenagnesaeeteeeatins >

Schedule A/B: Property

$ 35.00

 

$ 2,460.00

 

 

page 4

 
Case 19-33954-thf

Debtor 1 Chelluh V Green

Case number (if known)

 

First Name

Middle Name Last Name

ea Describe Your Financial Assets

,. Do. you own or have any legal or equitable interest in any of the following?

c

, 16.Cash
: Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

Doc 1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 26 of 71

 

Current value of the
portion you own?
Do-not-deduct secured claims
or exemptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UL No
WV eS oo ccceceestentstssnnsstcsistietntneintntneuanstsetststsoatetnsiatssecietciuananannirausstsiietteienaeieiete CASH coocccccccccecee. $ 1.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
L} No
2 Institution name:
17.1. Checking account: Chase $ 19.00
17.2. Checking account: Chase $ 165.00
17.3, Savings account: Chase 5 55.00
17.4, Savings account: $
17.5. Certificates of deposit: $
17.6, Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutuai funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
41 No
ee Institution or issuer name:
: 19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
WY No Name of entity: % of ownership:
U) Yes. Give specific 0% %
information about 0
HNEML.. ee eeeeeeeeee 0% %
0% %
Official Form 106A/B Schedule A/B: Property page 5

 
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 27 of 71

Debtor 4 Chelluh V Green

First Name Middle Name Last Name

Case number (if known)

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders,
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
L) Yes. Give specific Issuer name:
information about

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CL) No
i Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: Fidility $ 152.00
Pension plan: $.
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
i Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
| LJ No
2 Institution name or individual:
Electric: LG&E $ 165.00 |
Gas: $
Heating oil: $ :
Security deposit on rental unit; The Monarch $ 495.00
Prepaid rent: $
: Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
7 Issuer name and description:
$
i $

 

Official Form 106A/B Schedule A/B: Property page 6
 

Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 28 of 71

Debtor 1 Chelluh V Green

First Name Middie Name Last Name

Case number (if known)

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

YW No

UL) Yes. Give specific
information about them.... $

 

 

 

 

, 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

YW No

LI} Yes. Give specific
information about them.... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

 

 

 

No
LI) Yes. Give specific
information about them.... -1$
Money or property owed to you? Current value of the

portion you own? ©.
Do-not deduct secured
claims or exemptions.

28. Tax refunds owed to you
No

LI) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. ....... cee

 

Federal:

Local:

 

 

 

_ 29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

WY no

 

 

 

 

 

C) Yes. Give specific information..............
Alimony: $ :
Maintenance: $ j
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
WY no
g
C) Yes. Give specific information............... :
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 7
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30

Debtor 4 Chelluh V Green

First Name Middle Name Last Name

Case number (i known).

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter's insurance

W No

CJ Yes. Name the insurance company

' ~~ Company name: Beneficiary:
of each policy and list its value. ...

Page 29 of 71

Surrender or refund value:

 

 

 

_ 32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

4 No

 

UI) Yes. Give specific information..............

 

 

 

_ 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

id No

 

C) Yes. Describe each Claim. eee:

 

 

 

to set off claims

A No

 

() Yes. Describe each claim. 0...

 

 

 

: 35. Any financial assets you did not already list

Wd No

 

C) Yes. Give specific information............

 

 

_ 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

 

$ :
_ 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights i
§
$
for Part 4. Write that NUMber Here .o......cscccsecsscccsssssssseseesssssessssesscsecssssssseeeccescescansneeesseesssntissscessssnunustsessesnnmetcsneessnavanaveeseneneeasaes > s____———,052.00

 

 

 

| Parts: Describe Any Business-Related Property You Own or Have an Interest In, List any real estate in Part 1.

 

_ 37.Do you own or have any legal or equitable interest in any business-related property?
4 No. Go to Part 6.
C] Yes. Go to line 38.

38. Accounts receivable or commissions you already earned

CQ) No

Current value of the
portion. you own?

Do.not:deduct secured claims :
or exemptions. :

 

L) Yes. Describe......|

 

 

 

39. Office equipment, furnishings, and supplies

CO No

Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

 

 

 

 

QC) Yes. Describe......,

 

 

 

Official Form 106A/B Schedule A/B: Property

page 8
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 30 of 71

Debtor 1 Chelluh V Green

Case number (f known}
First Name Middle Name Last Name

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

C) No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cl Yes. Describe....... $
: 441.Inventory
LJ No
C) Yes. Describe....... S
42, Interests in partnerships or joint ventures
L) No
C) Yes, Deseribe...... Name of entity: % of ownership:
% $
% $
% $
43. Customer lists, mailing lists, or other compilations
LJ No
CL) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
UL) No
LJ Yes. Describe........
$
44. Any business-related property you did not already list
LI No
CJ Yes. Give specific $
information .........
$
$
$
$
$
45. Add the doliar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here ooo... cc cece cseesessesseseeseesessesesesecsesseseescsncessaesceneseensevanesacanesessssassesacseenseeesecsessesessesesseeeass >
cle ao Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

If you own or have an interest in farmland, list it in Part 1.

 

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wf No. Go to Part 7.
L) Yes. Go to line 47.

Current value of the
portion you own?

Do not:deduct secured claims
or exemptions:
: 47, Farm animals

Examples: Livestock, poultry, farm-raised fish

CJ No

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 31 of 71

Debtor 1 Chelluh V Green

 

First Name Middie Name Last Name

48. Crops—either growing or harvested

C2 No

Case number (if known)

 

U) Yes. Give specific
information.............

 

i

CY No

| 49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

51. Any farm- and commercial fishing-related property

U No

you did not already list

 

LJ Yes. Give specific
information..............

 

 

52. Add the dolfar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here .........0.c.c.cccccsccsssssscscosssecscccsseessecsssseesesssnsesesessuseseessuseseceaueseseenssetsserussustsssseessessnestecssseeccesonaneeesey >

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

 

53. Do you have other property of any kind you did not already list?

Examples: Season tickets, country club membership

 

UW No

C) Yes. Give specific
information. ............

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i 54. Add the dollar value of all of your entries from Part 7. Write that number here 0... ccc seesseccenseneeneneneeesnennenennens >
ee us the Totals of Each Part of this Form
| 55. Part 1: Total real estate, He 2 o..ccccscccscccssccsacssestusssusssvestnsssvssiessiesstnsssesisssiinsivesinsstiesisansesnnetsssoensaneeastssssaaesiseeset > $ 0.00
: 56.Part 2: Total vehicles, line 5 $ 0.00
_ 57.Part 3: Total personal and household items, line 15 $ 2,460.00
' 58. Part 4: Total financial assets, line 36 $ 1,052.00
. : : 0.00 :

59. Part 5: Total business-related property, line 45 $ i
| 0.00
i 60. Part 6: Total farm- and fishing-related property, line 52 $ ‘

61. Part 7: Total other property not listed, line 54 +35 0.00

62. Total persona! property. Add fines 56 through 61. 0... $ 3,512.00 Copy personal property total > #$ 3,512.00

63, Total of all property on Schedule A/B. Add line 55 + lime 62.0... ic csnseeseeneeeeceneeennreerenenneseessnnsensecsenseeseenessaraeeentnenas $ 3,512.00

Official Form 106A/B Schedule A/B: Property page 10
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 32 of 71

Fill in this information to identify your case:

Debtor 1 Chelluh V Green

First Name Middle Name Last Name

Debtor 2 Dawayne A Green

 

 

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of

Case number CL) Check if this is an
{If known) .
amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

 

| Part 1: | identify the Property You Ciaim as Exempt

4. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

H Youare claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
L) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

. 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

Brief description of the property and line on Current value of the Amount of.the exemption you claim Specific laws that allow exemption
Schedule A/B that lists-this property portion you own
Gopy the value from Check only one box for each exemption.
Schedule A/B
Brief Ss
description. ome Goods __ $625.00 ¢ 625.00
Line from (J 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Sosaription: Eletronic = = 1,300.00 Ws 1,300.00
: C} 100% of fair market value up to
Line from Z ,
Schedule A/B: any applicable statutory limit
Soseription: Collectibles _—=—s=—$ 250.00 § 250.00
Line from CJ 100% of fair market vaiue, up to

 

Schedule A/B: 8& any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

LJ No
Wi Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

w No
LC} Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of ___
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 33 of 71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Chelluh V Green Case number (if known).
First Name Middle Name Last Name
Eo Additional Page
Brief description of:the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Gopy:the value from Check only one box for each.exemption
Schedule A/B
Brief Clothes 250.00 W 250.00
description: wiomes : $ .
Line from 11 C2) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: Jewerly 35.00 M$ 35.00
Line from CJ 100% of fair market value, up to
Schedule A/B: 412 any applicable statutory limit
Brief
description: —________ 8 Us
Line from () 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Brief
description: ——________ $ Lis
Line from L} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: COS Us
Line from C2 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: —________—— Os
Line from (J 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Brief
description: $ Lg
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: 5 Lis
Line from LU 100% of fair market value, up to
Schedule A/B:_ ——— any applicable statutory limit
Brief
description: 5 Os
Line from C] 100% of fair market value, up to
Schedule A/B: ——__ any applicable statutory limit
Brief
description, |. ———————————-_ $ Ls
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: +. $ O$
Line from C) 100% of fair market value, up to
Schedule A/B:_ ——— any applicable statutory limit
Brief
description: —________ $ Os
Line from QJ 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit

Official Form 106C Schedule C: The Property You Claim as Exempt page 2. of

 
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 34 of 71

Fill in this information to identify your case:

Debtor 4 Chelluh V Green

 

First Name Middle Name Last Name

Debtor 2 Dawayne A Green

 

(Spouse, if filing} First Name Middle Name Last Name
United States Bankruptcy Court for the: District of

Case number

(if known) (J Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
() No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
YW Yes. Fiil in all of the information below.

ian List All Secured Claims
umn A

2. List all secured claims. If a creditor has 'more than one secured claim; list the creditor separately Amount ° ‘ Jaim
for each claim. if more than one creditor has a particular.claim, list the other creditors in Part 2.
As much as. possible, list the claims. in alphabetical order.according to the creditor's name.

  

    

 

 

 

[ 2.4} Bridgecrest Describe the property that secures the claim: $ 15,343.00 $ 11,900.00 $
Creditor's Name .
7300 E Hampton Ave Lincoln MKC 2015
Number Street

 

 

 

 

As of the date you file, the claim is: Check all that apply.
r¥ @ Contingent

 

 

Mesa AZ 85209 2 unliquidated
City State ZIP Code OQ pisputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
lif Debtor 1 only (f An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
(2 Debtor 1 and Debtor 2 only CQ Statutory lien (such as tax lien, mechanic's lien)
OQ Atleast one of the debtors and another QJ Judgment lien from a lawsuit

Q) other (including a right to offset)
QO) Check if this claim relates to a

community debt

 

 

 

 

 

Date debt was incurred 02/27/201¢ Last 4 digits of account number Tt 2 oO A
22 Progressive leasing Describe the property that secures the claim: $ 1,200.00 ¢ 0.00 5
Creditors Name
P.O. Box 413110 Bed
Number Street

 

 

 

As of the date you file, the claim is: Check all that apply.

wy Contingent
Salt Lake City UT 84141 OQ) unliquidated

 

 

City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
& Debtor 1 only Q) an agreement you made (such as mortgage or secured
C2 Debtor 2 only car loan)
OQ) Debtor 1 and Debtor 2 only C2 Statutory lien (such as tax lien, mechanic’s lien)
C) At least one of the debtors and another CQ Judgment lien from a lawsuit

CQ other (including a right to offset)
O) Check if this claim retates to a

community debt
Date debt was incurred 07/01/201€ Last 4 digits of account number _0 _O 0 0

 

 

 

Add the dollar value of your entries in Column A on this page. Write that number here: f

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page tof.
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 35 of 71

Debtor 1 Chelluh V Green

 

First Name Middle Name

Last Name

Case number (known)

 

 

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

by 2.4, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Describe the property that secures the claim: $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code O) unliquidated
oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CJ Debtor 1 only C1] An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
OQ) Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
C1 Atteast one of the debtors and another CO Judgment lien from a tawsuit
Q) other {including a right to offset)
C) Check if this claim relates to a
community debt
Date debt was incurred Last4 digits ofaccountnumber
L_| Describe the property that secures the claim: $
Creditors Name
Number Street
As of the date you file, the claim is: Check ail that apply.
QO Contingent
CQ unliquidated
City State “ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
U1 Debtor 4 only QO) An agreement you made (such as mortgage or secured
QJ Debtor 2 only car loan)
C) Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
O) Atleast one of the debtors and another C2 Judgment lien from a lawsuit
. : . t
O) Check if this claim relates to a other (including a right to offset)
community debt
Date debt was incurred Last4 digits ofaccountnumber
L_] Describe the property that secures the claim: $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
Oo Contingent
City State ZIP Code Q) unliquidated
Q) Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
LY Debtor 1 only (} An agreement you made (such as morigage or secured
O Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only CO Statutory lien (such as tax lien, mechanic's lien)
LJ At teast one of the debtors and another CQ) Judgment tien from a lawsuit
C) other (including a right to offset)
LI Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number __ _
Add the dollar value of your entries in Column Aon this page. Write that number here: S
If this is the last page of your form, add the dollar value totals from all pages.
mw Write that number here:. eenenniite e  nnnee
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page of

 
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 36 of 71

Debtor 4 Chelluh V Green

First Name Middle Name Last Name

im List Others to Be Notified for a Debt That You Already Listed

Case number (i known),

 

Use this page only if you have others to be notified about your bankruptcy for.a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1; and then list the collection agency here. Similarly, if
| you have more than one creditor for any of the debts:that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
| be notified for any debts in Part 1, do not fill out or submit this page.

 

On which line in Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last4 digits of accountnumber—
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4digits of accountnumber
Number Street
City State ZIP Code
On which tine in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code
On which fine in Part 1 did you enter the creditor?
Name Last 4 digits of account number 7 2 0 A
Number Street
City State ZIP Code
| | On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code
| | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page of_

 
Case 19-33954-thf

Fill in this information to identify your case:

Debtor 1 Chelluh V Green

Doc1 Filed 12/17/19

Entered 12/17/19 15:10:30 Page 37 of 71

 

First Name

Debtor 2 Dawayne A Green

Middle Name

Last Name

 

{Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the:

Case number

Last Name

District of

L) Check if this is an

 

{If known)

 

amended filing

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

Ea List All of Your PRIORITY Unsecured Claims

 

| No. Go to Part 2.
L} Yes.

 

 

 

 

 

 

1. Do any creditors have priority unsecured claims against you?

2.--List.all of your priority unsecured claims. {f a creditor has more than one. priority unsecuréd:claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and:show both priority and
nonpriority amounts. As much as possible, list the claims in-alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part-1.:If more than one creditor holds a particular claim, list the other creditors.in.-Part 3:

(For.an-explanation:of each type of claim, see the instructions for this form in the instruction booklet:)

 

 

 

 

 

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

OQ) Debtor 1 only

(3 Debtor 2 only

O) Debtor 4 and Debtor 2 only

C2 At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
C} No
Oves

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

21
Last 4 digits ofaccountnumber $ $ $
Priority Creditor’s Name
When was the debt incurred?
Number Sireet
As of the date you file, the claim is: Check all that apply.
City State ZIP Code O) Contingent
. CQ unliquidated
Who incurred the debt? Check one. oO Disputed
C) Debtor 4 only
C} Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 4 and Debtor 2 only C) Domestic support obligations
At least one of the debtors and another () Taxes and certain other debts you owe the government
CJ Check if this claim is for a community debt Q claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
O No C2 other. Specify
C) ves
2.2 |

Last 4 digits of accountnumber sg $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Q Contingent

(2 unliquidated

O Disputed

Type of PRIORITY unsecured claim:
Domestic support obligations
LJ taxes and certain other debts you owe the government

C} Claims for death or personal injury while you were
intoxicated

Q) other. Specify

 

 

 

page 1 of | __
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 38 of 71

Debtor 1 Chelluh V Green

Case number (if known)

 

First Name Middle Name Last Name

ia List All of Your NONPRIORITY Unsecured Claims

 

Yes

claims fill out the Gontinuation Page of Part 2.

3. Do any creditors have nonpriority unsecured claims against you?
LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

 

 

 

4, List all of your nonpriority unsecured claims.in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claimiit is. Do not list claims already
included in Part 1. If more.than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more. than three nonpriority unsecured

 

 

 

Nonpriority Creditors Name

PO Box 30281

 

 

Number Street
Salt Lake City UT 84130
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

C} Debtor 2 only

() Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

QC] Check if this claim is for a community debt

Is the claim subject to offset?
LI No
QO) Yes

Total claim
Bank of America Last 4 digits of account number 2 9 2 8 1.717.78
Nonpriority Creditors Name 12/31/2018 $A
i 2
PO Box 982238 When was the debt incurred?
Number Street
El Paso TX 79998
City State ZIP Code As of the date you file, the claim is: Check all that apply.
wf Contingent
Who incurred the debt? Check one. ) Untiquidated
Debtor 1 only O Disputed
C) Debtor 2 only
UL) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(J At least one of the debtors and another Student leans
O Check if this claim is for a community debt C) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? (2 Debts to pension or profit-sharing plans, and other similar debts
id No W other. specity Homelessness
QO) Yes
4.2 | Capital One Bank Last 4 digits of account number ___ g___-2,700.00°

When was the debt incurred?

12/31/2019

As of the date you file, the claim is: Check all that apply.

wy Contingent
) Unliquidatea
oO Disputed

Type of NONPRIORITY unsecured claim:

{J Student loans

QO) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
& other. Specify Credit Cord

 

Ks | Credit One

Nonpriority Creditor’s Name

 

 

PO Box 1269

Number Street

Greenville Sc 29602
City State ZIP Code

Who incurred the debt? Check one.

Wf Debtor 1 only

C) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
i No
U Yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number __ 649.00
When was the debt incurred? 1 12/31/201 Q TT

As of the date you file, the claim is: Check all that apply.

wy Contingent
OQ) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing Plays. and other similar debts

ef Other. Specify Credc 4 Caec

page fof Z_

 
Debtor 1

Case 19-33954-thf
Chelluh V Green

 

First Name Middle Name Last Name

Case number (if known)

Eo Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 39 of 71

 

 

 

 

 

_—

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

ff Debtor 1 only

U) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

mf No
C) Yes

Official Form 106E/F

O Untiquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

O) Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

LI) Debts to pension or profit-sharing plans, and other similar debts

H Other. Specify. Credit Cord

 

Schedule E/F: Creditors Who Have Unsecured Claims

After listing any entries.on this page, number'them beginning with 4.4, followed by 4.5, and so.forth. “Total claim, :
4.4 ‘oi
Synchrony Networks Last 4 digits of account number ___ _ __ 3 1,000.00
Nonpriority Creditors Name
PO Box 965036 When was the debt incurred? 99/30/2019
Number Street As of the dat file, the claim is: Check ail that appl
Orlando FL 32896 $ onmne dane yous PPYy.
City State ZIP Code Qf Contingent
QO Unliquidated
Who incurred the debt? Check one. O Disputed
bf Debtor 1 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
C} Debtor 1 and Debtor 2 only 2 Student loans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C] Check if this claim is for a community debt you did not report as priority claims
y (0 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify_ Stare Core
CO} No
OQ Yes
4.5 | igi 1,100.00
WebBank/Finger Hut Last 4 digits of account number _ g 1, .
Nonpriority Creditors Name
. When was the debt incurred? 06/30/2019
6250 Ridgewood Road ——_—
Number Street
. As of the date you file, the claim is: Check all that apply.
Saint Cloud MN 56303 » poy
City Stale ZIP Code @ Contingent
O) unliquidated
Who incurred the debt? Check one. OQ) bisputed
Wf Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Debtor 1 and Debtor 2 only Student loans
O) Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
(3 Check if this claim is for a community debt you did not report as priority claims
y L) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (4 other. Specify__S 7
@ no
Q) Yes
4.6 s__ 600.00
First National Credit Last 4 digits of account number _
Nonpriority Creditor's Name
When was the debt incurred? 12/31/2019
500 East 60th St _,—_
Number Street
. As of the date you file, the claim is: Check all that apply.
North Sioux Falls SD 57107 y ppy
City State ZIP Code i Contingent

page ) of 3_

 
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 40 of 71

Debtor 1 Chelluh V Green

 

First Name Middle Name Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

Case number (if known)

 

Yes

claims fill out the Continuation Page of Part 2.

Ex | Stoneridge Farms

3. Do any creditors have nonpriority unsecured claims against you?
C2 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

4. List all of your‘nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each'claim listed, identify what. type:of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds.a particular claim, list the other creditors in-Part.3.If you have more than three nonpriority unsecured

 

Nonpriority Creditors Name

 

 

400 Chaney Rd

Number Street

Smyrna TN 37167
City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

CO Debtor 2 only

i Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

W No
QC) Yes

 

Last 4 digits of account number ___

_——— $ 280.00
When was the debt incurred? 01/19/2019

As of the date you file, the claim is: Check all that apply.

O Contingent
C) Untiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(2 student loans

a Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts
W other. Specity Deposit

 

Ke | Verizon

Nonpriority Creditors Name

 

 

Po Box 650051

Number Street

Dallas TX 75265
City State ZIP Code

Who incurred the debt? Check one.

w Debtor 1 only

LD Debtor 2 only

CD Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

U) Check if this claim is for a community debt

Is the claim subject to offset?
CI No
C) Yes

33,890.00

Last 4 digits of accountnumber
When was the debt incurred? g

As of the date you file, the claim is: Check all that apply.

O Contingent
Q) Untiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(2 student loans

C) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Cl Debts to pension or profit-sharing plans, and other similar debts

OQ other. Specity Mobile Phone Service

 

 

“9 | Kohis

Nonpriority Creditors Name

N56 Ridgewood Dr

 

 

Number Street
Menomonee Fal WI 53051
City State ZIP Code

Who incurred the debt? Check one.

C} Debtor 1 only

CJ Debtor 2 only

Qf Debtor 1 and Debtor 2 only

[) At teast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
OQ No
OC) Yes

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number —__ 738.00

When was the debt incurred? 0/04 120\%

As of the date you file, the claim is: Check all that apply.

Q Contingent
(J Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

() Student toans

O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO} Debts to pension or profit-sharing plans, and other similar debts
QC) other. Specify Store card

 

 

page / of
Case 19-33954-thf

Debtor 4 Chelluh V Green

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30

 

First Name Middle Name Last Name

Case number (if known)

eon a: NONPRIORITY Unsecured Claims — Continuation Page

Page 41 of 71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

After listing any entries on this page, number them beginning with.4.4, followed by 4.5, and so forth.
4.11 7 -
FedLoan Servicing Last4 digits ofaccountnumber __ $ 88,269.33
Nonpriority Creditors Name
When was the debt incurred?
Po Box 790234 was the debt incurred? Qiafos{Zo0°4
Number Street
. f , the claim is: k t apply.
St. Louis MO 63179 As of the date you file, the claim is: Check ail tha apply
City State ZIP Code CQ Contingent
O) Unliquidated
Who incurred the debt? Check one. gO Disputed
Wd Debtor 1 only
CO Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Mw Student loans
At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims .
C2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? CJ Other. Specify
QO No
QD) Yes
4.1 |
Go Financial Last 4 digits of account number —__ oe $3,520.00
Nonpriority Creditor's Name
When was the debt incurred? al{Cor
7465 E Hampton Ave ©
Number Street
As of the date you file, the claim is: Check all that ly.
Mesa AZ 85209 y eee ee eR PNY
City State ZIP Code Q) Contingent
QO) unliquidated
Who incurred the debt? Check one. © disputed
C) Debtor 1 only
C1 Debtor 2 only Type of NONPRIORITY unsecured claim:
Mf Debtor 1 and Debtor 2 only Q) Student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
CO) Check if this claim is for a community debt you did not report as priority claims —.
Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Mf other. Specify Auto
QC] No
DO) Yes
4.1: $1,225.00
SYNCB/ Car Care Brakes Last4 digits of accountnumber _
Nonpriority Creditors Name
When was the debt incurred? foi] 24%
PO Box 965036
Number Street As of the date you file, the claim is: Check all that appl
, i : Check all that apply.
Orlando FL 32896 ¥ id
City State ZIP Code QO Contingent
O) unliquidated
Who incurred the debt? Check one. © Disputed
MW Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 only 2) Student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
UO Check if this claim is for a community debt you did not report as priority claims .
O) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify Store Card
QO) No
QO) Yes

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page ) of S_
Debtor 1

 

 

 

Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 42 of 71

Chelluh V Green

 

First Name Middle Name Last Name

Case number (i known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

SE=ETEEGEERO

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and So forth.

 

 

Soucrka Nec ASSO cr SA
Nonpriority Creditor's Name

VO Box AGI2.4S

 

 

4.
\ ‘| Last 4 digits of account number ow

SoS Todecal Credit Onion 9 — $_275:0Cb

Nonpriority Creditors Name
When was the debt incurred? ifZot

DO Box 200X

Ni — Ss

umber treet As of the date you file, the claim is: Check all that apply.
c Sa. 2918\

City State ZIP Code Q Contingent
QO) unliquidated

Who incurred the debt? Check one. O Disputed

O) Debtor 1 only

O) Debtor 2 only Type of NONPRIORITY unsecured claim:

a Debtor 1 and Debtor 2 only ©) Student loans

At least one of the debtors and another im Obligations arising out of a separation agreement or divorce that

O) Check if this claim is for a community debt you did not report as priority claims .
QO) Debts to pension or profit-sharing plans, and other similar debts

Is the claim subject to offset? C} other. Specify_ Qyeradceak +

QO) No

QO Yes

415} ,

Last 4 digits of account number —__ Le $ 9S. d

When was the debt incurred?

o Zot [201

 

 

 

Official Form 106E/F

 

 

Who incurred the debt? Check one.

OQ) Debtor 1 only

Q) Debtor 2 only

wi Debtor 1 and Debtor 2 only

Cd Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
QO) No
QO Yes

Numbe; Street

umper ree As of the date you file, the claim is: Check all that apply.

FT wWeorelwn, TX Dei \
City - ' State ZIP Code CJ contingent

O) unliquidated
Who incurred the debt? Check one. O Disputed
© Debtor 1 only
CO) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only (9 Student toans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims _.
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (A other. Specify Cor lagna
O) No
C} Yes
MA $29 96,00
- Last 4 digits of account number —__ _
Nonprio editor's Name Ky
. When was the debt incurred? /2] 3) }20
222.1 Bosh River Rel
Number Steet As of the date you file, the claim is: Check all that pply.
. . . ’ : Checl al .

Columbia SC 25210

City State ZIP Code QO Contingent

unliquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

QJ Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts
i other. Specify ‘

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page / of C,
Debtor 1

 

Y,

 

 

Case 19-33954-thf
Chelluh V Green

 

First Name Middle Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and'so forth.

Advance Financia)
Nonpriority Creditors Name

 

 

loo ALL aA side ~
Number Street
Nasprville , Tw a7Zoc)
City State ZIP Code

Who incurred the debt? Check one.
Debtor 1 only

UO) Debtor 2 only

U2 Debtor 1 and Debtor 2 only

QO) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

MI No
C) ves

Last 4 digits of account number ___

ote oi!261%

As of the date you file, the claim is: Check all that apply.

When was the debt incurred?

Q Contingent
(3 unliquidated
(2 Disputed

Type of NONPRIORITY unsecured claim:

C2 Student loans

oO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CL) Debts to pension or profit-sharing plans, and other similar debts
QM other. Specify

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 43 of 71

 

 

Nonpriority CreditoraiName

GOB Wu, BO Coase

 

 

Last 4 digits of account number ___

When was the debt incurred? 4 lof 2015

$ 2

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

CJ Debtor 1 only

LJ Debtor 2 only

@ Debtor 1 and Debtor 2 only

UI At least one of the debtors and another

UO) Check if this claim is for a community debt

Is the claim subject to offset?

Ww No
QC) ves

 

Number Street os
. As of the date you file, the claim is: Check all that apply.
Meaquite Ty WiGG
City ‘ State ZIP Code (2 Contingent
C) unliquidated
Who incurred the debt? Check one. O bisputea
QO) Debtor 1 only
U Debtor 2 only Type of NONPRIORITY unsecured claim:
i Debtor 1 and Debtor 2 only QO Student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
OC) Check if this claim is for a community debt you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? wv Other. Specify . teak
w No
QO) Yes
a s_3leB2.L
Last 4 digits of account number
LC St MNattnew 3. g _-_— TT
Nonpriority Creditors Name
When was the debt incurred? b3/31/2019
“po Mallaccd Creek Pack
Number Street oo.
. ; As of the date you file, the claim is: Check all that apply.
Louisw) lle KY +/6Z0 79
City State ZIP Code U2 Contingent

Q) Unliquidated
LI Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C debts to pension or profit-sharing plans, and other similar debts

41 other. Specify Apoekanent

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page )_ of 7
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 44 of 71

Debtor 1 Chelluh V Green

First Name Middle Name Last Name

Case number (if known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page; number them beginning with 4.4, followed by 4.5; and so forth.

 

 

7

 

 

 

 

 

Last 4 digits of account number
Glen Dark Apactonecds g _- TT $ 5606,00
Nonpriority Creditor’s Name
When was the debt incurred? OS Jet lto iS
2740 Welton Wey SE
Number Street . oe
Et As of the date you file, the claim is: Check all that apply.
City State ZIP Code (J Contingent
OQ unliquidated
Who incurred the debt? Check one. O disputed

i Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
U) Debtor 1 and Debtor 2 only

LJ Student loans
QU) At least one of the debtors and another

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

UL) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? OD other. Specify Plone mm 2a*

MW No

QO) Yes

O) Check if this claim is for a community debt

 

4.2,

 

. - Last 4 digits of account number __ $ 100Gb.
sue Leasnac
Nonprionty Cpeditor's Name ” ~

 

 

When was the debt incurred? se fatlzen9
Vo Box GANGS
Number Street q Pr
. As of the date you file, the claim is: Check ail that apply.
Sel) Lave Crh OT Folia
City ~~ y State ZIP Code () Contingent
(2 Unliquidated

Who incurred the debt? Check one.

GW Debtor 4 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Debtor 1 and Debtor 2 only

QO) At least one of the debtors and another

Q) Disputed

C2 Student loans

Ol Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? GH Other. Specify Furnes Ce

OQ No

Q) Yes

C) Check if this claim is for a community debt

 

anh $25.02

Last 4 digits of account number ___
Fi Yrs tec g
Nonpriority Creditors Name

220 UW and Sy When was the debt incurred? neh =LolZoly

 

 

Number Street As of the date you file, the claim is: Check all that app!
ey le, im is: Check all that apply.
Sey Mast 4 T Ni 4727 |
City State ZIP Code Q Contingent
; ) unliquidated
Who incurred the debt? Check one. im Disputed

Q) Debtor 1 only
WH Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only

(2 student toans
C2 At least one of the debtors and another

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CY Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C2 other. Specify Ca bo\eU

wy No

QO) Yes

C2) Check if this claim is for a community debt

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page | of Zs
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 45 of 71

Debtor 1 Chelluh V Green Case number (if known)

 

 

First Name Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on'this page, number them beginning with 4.4, followed.by 4.5, and so forth.

 

123

 

Last 4 digits of account number ___

 

When was the debt incurred? 0% ea |Z ia

= . .
Eagle Finaacial
Nonpriority Gteditor’s Name

S4)1 Berdlatacoa Pad ae ke

 

N Street
umber °° As of the date you file, the claim is: Check all that apply.
Lovis ville KM Yousg
City — State ZIP Code C2 Contingent
2) Unliquidated
Who incurred the debt? Check one. O bisputed

W Debtor 1 only
O2 Debtor 2 only Type of NONPRIORITY unsecured claim:
U2 Debtor 1 and Debtor 2 only

U2 Student loans
UO At least one of the debtors and another

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? U2 other. Specify recs ANE \ LOOM

O) No

OQ) Yes

UO) Check if this claim is for a community debt

 

 

ae

: : Last 4 digits of account number
Cheusler Conikel 9 ee
Nonpriority Creditors Name v

When was the debt incurred? _((>(3tf ZO}S

 

 

 

% AAZLTSA
Number Street a
As of the date you file, the claim is: Check all that apply.
ET cdeockn TK Wyre l
City State ZIP Code 2 Contingent
CY Untiquidated
Who incurred the debt? Check one. O Disputed

O} Debtor 1 only
YW Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only

) Student loans
LJ At least one of the debtors and another

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Check if this claim is for a community debt i ; . ,
(2 Debts to pension or profit-sharing plans, and other similar debts

 

$ ZEOOrK

 

 

 

Who incurred the debt? Check one.

4 Debtor 1 only
LY Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only

O) At least one of the debtors and another

(2 Disputed

QO) student loans

s Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO Check if this claim is for a community debt r ° _
O) Debts to pension or profit-sharing plans, and other similar debts

 

 

Is the claim subject to offset? Other. Specify_ Car Leacm

C1 No

Q) Yes

- Last 4 digits of t ib 8 , 4
as igits of account number (
Je 8 -——

Nonpriority Creditor's Name

When was the debt incurred? ovlss]201%
2300 n\ Ayer Ack

Number Street . se
As of the date you file, the claim is: Check all that apply.

Cit State IP Code LJ Contingent
() unliquidated

 

Is the claim subject to offset? MW Other. Specify “Tokion
U No
U) Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

ws

 

page | of F
Case 19-33954-thf

Debtor 1 Chelluh V Green

 

First Name Middle Name Last Name

Case numbet (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 46 of 71

 

 

VA

 

 

Comenily Doav | Teceid

Nonprority Creditors Name ‘

Yo Bow \%Z7SF

Number Street
City 2. ZIP Code

Who incurred the debt? Check one.

Q Debtor 1 only

C) Debtor 2 only

(3 Debtor 1 and Debtor 2 only

O) At least one of the debtors and another

(2) Check if this claim is for a community debt

Is the claim subject to offset?

After listing any‘entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number —__

Lj aly

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Contingent
C2 unliquidated
() Disputed

Type of NONPRIORITY unsecured claim:

C2 Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C1 Debts te pension or profit-sharing plans, and other similar debts

[A Other. Specify. SArvce Cor

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

{2 Debtor 1 only

C} Debtor 2 only

Q) Debtor 1 and Debtor 2 only

U2 Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

(2 No
QO) Yes

 

 

(2 No
LI} Yes
M2 O
+ Last 4 digits of account number :
C dha ccos Cosi du Court g —— — 8
Nonpriority Creditors Name '
. When was the debt incurred? o2bsfor,
PO Pox 2oO
be f
umper ree As of the date you file, the claim is: Check all that apply.
Conteocd__ NC 2076
City State ZIP Code CJ Contingent
Q) Untiquidated
Who incurred the debt? Check one. O Disputed
C) Debtor 1 only
CD Debtor 2 only Type of NONPRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only Student loans
At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
Check if this claim is for a community debt you did not report as priority claims .
U) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C2 other. Specify_¢ 2eeens ot Cyan cacel
O) No
U) Yes
4.2 - $290.06
AL Last 4 digits of accountnumber
Mi daa!
Nonpriority Creditor’s Name
. When was the debt incurred? iS
é
Number Street tent
~ g As of the date you file, the claim is: Check all that apply.
i d
City State ZIP Code Q) Contingent

OQ) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

2 Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QU) Debts to pension or profit-sharing plans, and other similar debts

{4 Other. Specify. Rersoncl loc 3

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page | of 7
Case 19-33954-thf

Debtor? _Chelluh V Green

 

First Name Middle Name Last Name

Case number (i known),

Your NONPRIORITY Unsecured Claims — Continuation Page

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 47 of 71

 

 

29

 

 

Erie Insocaace

Nonpriority Creditors Name

Sp_E Bivecceates ad.
Number treet

Ky

 

4/oll

ovine lon
‘ ds . ZIP Code

City State

Who incurred the debt? Check one.

UO) Debtor 1 only

(J Debtor 2 only

A Debtor 1 and Debtor 2 only

U1 At least one of the debtors and another

O) Check if this claim is for a community debt

ts the claim subject to offset?

wf No
OC) Yes

After listing any entries on this. page, number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number __

When was the debt incurred? {€ >/27| 2019

As of the date you file, the claim is: Check all that apply.

(2 Contingent
OQ unliquidated
U Disputed

Type of NONPRIORITY unsecured claim:

Q2 Student toans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

(2 other. Specify ( on LASvcaaAc®

 

s 425.00

 

 

 

 

 

tdacial Financial

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

wr Debtor 1 only

QO) Debtor 2 only

U) Debtor 1 and Debtor 2 only

CO) At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

Gd No
U ves

 

Last 4 digits of account number 25:00
Tocoze + ° ———— 6425.
Nonpriority Gteditor’s Name
. . When was the debt incurred? os! oij2or \
[BOr Nite fief Meals
Number Street . ae
. As of the date you file, the claim is: Check all that apply.
City P OS t~ 22 ZIP Code Q) Contingent
OQ) unliquidated
Who incurred the debt? Check one. D Disputed
() Debtor 1 only
& Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priority claims .
CI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WM other. Specify Gtoce ovecd (o£ ¥
4 No
lL} Yes
431 s_G00, 00:

Last 4 digits of account number ____

When was the debt incurred? OF | 3) IZo1%

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO Untiquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

(Student loans

OQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U2 Debts to pension or profit-sharing plans, and other similar debts
vf Other. Specify,

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page _/ of //
Case 19-33954-thf

Debtor 1 Chelluh V Green

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 48 of 71

 

Ue AlaT

Nonpriority Creditors Name

PO Box $37 )0¢l

 

Number Street
A+ onto. GA 3403S>
City State ZIP Code

 

Who incurred the debt? Check one.

Wi Debtor 1 only

Q) Debtor 2 only

(J) Debtor 1 and Debtor 2 only

C2 At least one of the debtors and another

(2 Check if this claim is for a community debt

Is the claim subject to offset?

4 No
QO) Yes

After listing any entries on:this page, number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number __

03 }soJ2018

As of the date you file, the claim is: Check all that apply.

When was the debt incurred?

(I Contingent
QO Unliquidated
UO Disputed

Type of NONPRIORITY unsecured claim:

© Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

LJ Debts to pension or profit-sharing plans, and other similar debts

O other. Specify, Phone. Services

 

 

Yi
WB OV

Nonpriority Creditors Name

i200 Wi}so0 Deive. ox Shrlio Rick.

 

 

Number Street
Ukst Chester PA 193*%O
City State ZiP Code

Who incurred the debt? Check one.

w Debtor 1 only

CO) Debtor 2 only

(I Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

Q) No
UL) Yes

Last 4 digits of account number ___

When was the debt incurred? Ov}sefeole

As of the date you file, the claim is: Check all that apply.

Q) Contingent
U2 Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO} Debts to pension or profit-sharing plans, and other similar debts
WD other. Specify. cenit

$_ 505,0¢

 

43Y

The Michelson Oraony waabon

Nonpriority Creditors Name

2702\ Borsy hy Biuwdh F106

 

 

‘Number Street
sk Levis, MO 23/05
City State ZIP Code

Who incurred the debt? Check one.

LJ Debtor 1 only

QO) Debtor 2 only

af Debtor 1 and Debtor 2 only

QO] At least one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?

OQ) No
2 Yes

 

Official Form 106E/F

Last 4 digits of account number

When was the debt incurred? i231 {m0

As of the date you file, the claim is: Check ail that apply.

QO Contingent
C3 unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. specity Edge, Waker Apactnen

Oo OO

 

Schedule E/F: Creditors Who Have Unsecured Claims

$9EH.00

 

page } of 1&
Case 19-33954-thf

Debtor 1 Chelluh V Green

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30

 

First Name Middle Name Last Name

Case number (i known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

M55

 

 

Heetz Cer hen\al

Nonpriority Creditors Name

Number Street 2 t 5

OKlohneoma Cly OK 23120
City ' State ZIP Code
Who incurred the debt? Check one.

i Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

OC At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

Q No
QO) Yes

After listing any entries on this page, number them begifining with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number ___

When was the debt incurred? izisileiy

As of the date you file, the claim is: Check all that apply.

QO) Contingent
CQ) unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

(2 student loans

OQ Objiigations arising out of a separation agreement or divorce that
you did not report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

OQ other. Specify Cec Aen a

Page 49 of 71

 

 

 

 

JIRK Property Voldiag >
Nonpriority Creditor’s Nam& r my
Number Street
° S CA 96025
City State ZIP Code

Who incurred the debt? Check one.

QO) Debtor 1 only

O) Debtor 2 only

a Debtor 1 and Debtor 2 only

LD At feast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

CO) No
Q) Yes

Last 4 digits of account number ___

When was the debt incurred? ©2 lor [2013

As of the date you file, the claim is: Check all that apply.

Q Contingent
QQ) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

C} Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O} Debts to pension or profit-sharing plans, and other similar debts
Q) other. Specify_ (5 % Con

s_7ZS 06

 

Kohls

Nonpriority Creditor’s Name

 

 

PO Pax DIS
Number Street
_Milwookee (| S201
City State ZIP Code

Who incurred the debt? Check one.

A Debtor 1 only

Q} Debtor 2 only

CI] Debtor 1 and Debtor 2 only

O At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

UC) No
C2 Yes

 

Official Form 106E/F

Last 4 digits of account number ___

When was the debt incurred? elZzois

As of the date you file, the claim is: Check all that apply.

QQ Contingent
U Untiquidated
) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CL} Debts to pension or profit-sharing plans, and other similar debts
& other. Specify . om

Schedule E/F: Creditors Who Have Unsecured Claims

$_S$26°°

 

page _j of J
Debtor 1

4.3

Case 19-33954-thf
Chelluh V Green

 

First Name Middle Name Last Name

Case number (i known)

Your NONPRIORITY Unsecured Claims — Continuation Page

| S tea, &
Nonpriority Creditor’s Name?

DO Bax 6. VS

Number Street

Dortlocd OR 947922%

 

After listing any entries.on.this page, number them beginning with 4.4, followed by 4.5, and.so forth.

Last 4 digits of account number __ _

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Doc 1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 50 of 71

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

U) Debtor 1 only

LI Debtor 2 only

() Debtor 1 and Debtor 2 only

() At least one of the debtors and another

(2 Check if this claim is for a community debt

Is the claim subject to offset?

QO) No
U) Yes

 

Official Form 106E/F

City State ZIP Code CQ Contingent
OU) unliquidated
Who incurred the debt? Check one. O Disputed
C) Debtor 1 only
U) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O student loans
At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims
U2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 2 other. Specify
O) No
QO) Yes
4.34 . Last 4 digits of account number S s 6 A \¢
hactec Commprcot 5 8 —_ —_ 8 )
riority Creditor's Name
When was the debt incurred?
DO Box NXZ %
Number treet As of the date you file, the claim is: Check all that apply
Corclitan TX 7501)
City State ZIP Code C) Contingent
O) unliquidated
Who incurred the debt? Check one. O Disputed
Q) Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only QO] Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims .
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WW Other. Specify ic bl @
C3 No
OQ) Yes
|| o $
Last 4 digits of account number
Nonpriority Creditor’s Name :
When was the debt incurred?
Numbe: Street
vmver ree As of the date you file, the claim is: Check all that apply.
City State ZIP Code (2 Contingent

) unliquidated
CJ Disputed

Type of NONPRIORITY unsecured claim:

(2 student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

L) Debts to pension or profit-sharing plans, and other similar debts
CJ other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page__of_
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 51 of 71

Debtor 4 Chelluh V Green

Case number (if known)

 

First Name Middle Name

Last Name

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the

Jefferson Capital Systems

 

 

 

 

additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
16 Mcleland Rd Line 4.8 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Wi Part 2: Creditors with Nonpriority Unsecured Claims
; igits of
| Saint Cloud MN 56303 Last 4 digits of account number ___ _ _
City State ZIP Code
National Credit Systems On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3750 NAturally Fresh Blvd. Line of (Check one): LJ Part 1: Creditors with Priority Unsecured Claims
| Number Street M4 Part 2: Creditors with Nonpriority Unsecured
: Claims
Atlanta GA 30349 Last 4 digits of account number ___ ee
City State ZIP Code
Credit Management LP On which entry in Part 1 or Part 2 did you list the original creditor?
: Name
PO Box 118288 Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Wf Part 2: Creditors with Nonpriority Unsecured
Claims
Carrollton T™ 75014 Last 4 digits of account number ___ _
City State ZIP Code
True Accord On which entry in Part 1 or Part 2 did you list the original creditor?
Name
16011 College Blvd. Suite 130 Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Lenexa KS 66219 Last 4 digits of account number ___ ee
City State ZiP Code
Capital Management Company On which entry in Part 1 or Part 2 did you list the original creditor?
i Name
6981/2 South Ogden St. Line____of_ (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
i Claims
: Buffalo NY 14206 Last 4 digits of account number 2 9 2 8
i City State ZIP Code
: On which entry in Part 1 or Part 2 did you list the original creditor?
| Name
Line of (Check one): UO) Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Code
Name On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street
Q) Part 2: Creditors with Nonpriority Unsecured
Claims
City Slate FIP Code Last 4 digits of account number ___ Le

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page pot AY

 
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 52 of 71

Debtor 1 Chelluh V Green Case number (iknown)

First Name Middle Name Last Name

eat: Add the Amounts for Each Type of Unsecured Claim

 

 

 

 

 

 

 

 

 

 

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.
Total claim
Total claims 6a. Domestic support obligations 6a. $
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. $
6c. Claims for death or personal injury while you were
intoxicated 6c. $
6d. Other. Add ali other priority unsecured claims.
Write that amount here. 6d. 4 $
6e. Total. Add lines 6a through 6d. 6e.
$.
Total claim
' $3, 269. 33
Total'claims 6f. Student loans 6f. $ $2-087-60-
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i. + ¢ 43 2. ) ) ’ gs ( 2
6j. Total. Add lines 6f through 6i. gj.
g Ts 140,544. 19

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page t_ of {S_
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 53 of 71

    
 

Fill in this information to identify your case:

  

 

 

 

 

 

Debtor Che 1 \ “ h Vv Green
First Name Middle Name Last Name
Debtor 2 Dewayne A Green
(Spouse If filing) First Name ' Middle Name Last Name
United States Bankruptcy Court for the: District of
Case number ania t
(if known) C] Check if this is an
amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

4. Do you have any executory contracts or unexpired leases?
O No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
LJ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
21
“-"| The Monarch Rental lease agreement
Name
3424 Breckenridge Ln #3
Number Street
Louisville KY 40220
City State ZIP Code
2.2) 7 }
“| T Mobile Cell phoma (ease agreemen
Name
12920 Se az** S¥
Number Street
Wa
Lee wily : State ZIP Code
2.3
I
Name
Number Street
City State ZIP Code . “ome
Dal
Name
Number Street
City State ZIP Code
Name
Number Street
City State ZIP Code

 

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of L
Case 19-33954-thf

Debtor 1

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 54 of 71

 

First Name

Last Name

| | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

 

Name

 

Number

Street

 

City

State

ZIP Code

Case number (if known)

 

What the contract or lease is for

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

 

City

Official Form 106G

State _

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases

page 2_ of 2_
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 55 of 71

Fill in this information to identify your case:

Debtor 1 Chelluh V Green

First Name Middle Name Last Name

Debtor 2 Dawayne A Green

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of

Case number
(if known)

 

 

OQ) Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

© 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

4 No i
C Yes |

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
CL) No. Go to line 3.
wi Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

O] No

Mi Yes. In which community state or territory did you live? Texas . Fill in the name and current address of that person.

Dawayne Green

Name of your spouse, former spouse, or legal equivalent

 

 

6620 Osage Trl

Number Street

Plano TX 75023
City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
U} Schedule D, line i
Name :
Q) Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code
3.2
() Schedule D, line
Name
OQ) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code es J
3.3
U Schedule D, line :
Name
C) Schedule E/F, line
Number Street Q) Schedule G, line
_ City . State _ AIP Code

 

Official Form 106H Schedule H: Your Codebtors page tof 7
Case 19-33954-thf

Debtor 1 Chelluh V Green

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 56 of 71

 

First Name Middie Name

Last Name

| Additional Page to List More Codebtors

Case number (i known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column.1: Your codebtor Column 2: The creditor to whom you owe the debt
zy Check all schedules that apply:
3.

QO Schedule D, line
Name
CQ) Schedule E/F, line
Number Street OQ) Schedule G, line
City ~_ State zpooe. ss s—i‘—;~™~s~s—s—s—s—sSsSsSe
P|
QO) Schedule D, line
Name
O) Schedule E/F, line
Number Street QO) Schedule G, fine
Ci State ZIP Code
3.
() Schedule D, line
Name as
(] Schedule E/F, tine
Number Street CL) Schedule G, line
City State ZIP Code
3.
(J Schedule D, line
Name
() Schedule E/F, line
Number Shreat L) Schedule G, line
ty. State _ ZIP Code
B._
() Schedule D, line
Name
U) Schedule E/F, line
Number Street LC) Schedule G, line
City State ZIP Code __.
|
Q) Schedule D, line
Name
O) Schedule E/F, line
Number Street QO) Schedule G, line
City ___ State ZIP Code
B._
C) Schedule D, line
Name
Q) Schedule E/F, line
Number Street Q) Schedule G, line
City State ZIP Code
CQ Schedule D, line
Name
(} Schedule E/F, line
Number Sires Q) Schedule G, line
City State ZIP Gode

 

Official Form 106H

Schedule H: Your Codebtors

page_Zof_%

 
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 57 of 71

Fill in this information to identify your case:

Debtor 4 Chelluh V Green

First Name Middle Name Last Name

Debtor 2 Dawayne A Green

 

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number Check if this is:

(If known)
C) An amended filing

LJ A supplement showing posfpetition chapter 13
income as of the following date:

Official Form 1061 MM DDI YYYY
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 4: Describe Employment

1. Fillin your employment
information. Debtor 1 Debtor 2 or.non-filing spouse

 

 

 

 

 

If you have more than one job,

 

attach a separate page with
information about additional Employment status 4 Employed C3 Employed
employers. L) Not employed @ Not employed
Include part-time, seasonal, or
self-employed work. .

prey Occupation SC Administrator
Occupation may include student
or homemaker, if it applies.

Employer's name Texas Roadhouse

 

Employer’s address 6040 Dutcmans Ln

 

 

 

 

Number Street Number Street
Louisville KY 40205
City State ZIP Code City State ZIP Code

How long employed there?

 

 

oe Give Details About Monthly Income

_ Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
' $pouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

_ below. If you need more space, attach a separate sheet to this form.

| For Debtor 1 For Debtor 2 or

non-filing spouse
i
I

 

| 2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. ¢ 2,652.80 $
3. Estimate and list monthly overtime pay. 3. +3 0.00 +
| 4. Calculate gross income. Add line 2 + line 3. 4. ] $ 2,652.80 $

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1

 
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 58 of 71

 

 

Debtor 1 Chelluh V Green Case number (known)
First Name Middle Name Last Name
i For Debtor 1 For Debtor 2:or
non-filing spouse
Copy line 4 Mere... ccsccccsccsssessssessssessessssssasssssssesssevsuececsusassssesessesersasareneauens >4. $2,652.80 $

 

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.Do you expect an increase or decrease within the year after you file this form?
Yi No.

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a. § 219.70 $
5b. Mandatory contributions for retirement plans 5b. §$ 0.00 $
5c. Voluntary contributions for retirement plans 5c. $ 0.00 $
5d. Required repayments of retirement fund loans Sd. $ 50.00 $
5e. Insurance 5e. $ 35.95 $
5f. Domestic support obligations 5f. $ 0.00 $
5g. Union dues 5g. $ 0.00 $
5h. Other deductions. Specify: 5h. +3 0.00 +43
6. Add the payroll deductions. Add lines 5a+ 5b+5c+5d+5e+5f+5g+5h. 6. § 305.65 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. g 2,347.15 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a, ———or_—
8b. Interest and dividends 8b. $ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $
settlement, and property settlement. 8c. ——
8d. Unemployment compensation 8d. $ 0.00 $
8e. Social Security 8e. $ 0.00 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify; SupplementalNutrition Assistance Program st = $ 582.00 $
8g. Pension or retirement income 8g. $ $
8h. Other monthly income. Specify: 8h. +$ +3
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9.1 $ 582.00 $
10. Calculate monthly income. Add line 7 + line 9. $ 2,929.15] + $ = |s 2,929.15
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. ———
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify; SupplementaiNutrition Assistance Program 1.4 $ 0.00
'12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 2929.15
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. S$ oVev ID
Combined

monthly income

 

 

C) Yes. Explain:

 

 

Official Form 1061 Schedule I: Your Income

page 2

 
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 59 of 71

Debtor 1 Chelluh V Green

12.

13.

14.

15,

18.

19,

20.

Official Form 106J

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, ceil phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a, Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a, Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

6a.
6b.
6c.

6d.

12.

13.

14.

15a,
15b.
1c.

15d.

17a.

17b.

17c.

17d.

18.

19.

20a.
20b.
20¢.
20d.
20e.

Your expenses

$

rT PAF Ff Ff F FF HF HF HF

fF Ff

A FF HF H

Ff Ff fF Ff HF

 

69.00
72.82

464.00
0.00

145.00

0.00
52.00
0.00
8.00

175.00

0.00
0.00

0.00
0.00

177.00
0.00

0.00

412.00
0.00

0.00

0.00

0.00

0.00
0.00
0.00

0.00

page 2
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 60 of 71

Debtor 1 Chelluh V Green Case number ( known),

First Name. Middle Name Last Name

21. Other. Specify: Self Storage

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

‘23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.
23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

@ No.

 

 

21.

22a.

22b.

22c.

23a.

23b.

23c.

 

 

 

 

 

 

+5 139.00
$ 2,724.82
$ 0.00
$ 2,724.82

§ 2,929.15

“5 2,724.82

§ 205.00

 

 

 

C} Yes. | Explain here:

i

 

Official Form 106J Schedule J: Your Expenses

page 3
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 61 of 71

Fill in this information to identify your case:

Debtor1  Chelluh V Green a
First Name Middie Name Last Name Check if this Is:

Debtor 2 Dawayne A Green

 

 

LJ An amended filing

(J A supplement showing postpetition chapter 13
expenses as of the following date:

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number RaRA ? DN! YVYV
(If known) MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ra Describe Your Household

1. Is this a joint case?

 

 

LI No. Go to line 2.
Wl Yes. Does Debtor 2 live ina separate household?

bl No

(I Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? O No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and ow Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent.............. eee mT
Do not state the dependents’ Daughter 21 O No
names. Yes
Son 16 U1 No
Mi Yes
Son 14 UO No
wi Yes
Son 13 U1 No
wi Yes
C3 No
QO) Yes
3. Do your expenses include O No

expenses of people other than Q
yourself and your dependents? Yes

 

ae Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

| Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 989.00
any rent for the ground or lot. 4. $C

If not included in line 4:

4a. Real estate taxes 4a. $
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 62 of 71

Debtor 1 Chelluh V Green

10.
11.

12.

13.

14.

16.

17.

20.

Official Form 106J

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 106l).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

6a.

6b.

6c.

6d.

10.

41.

12.

13.

14.

15a.

15b.

15c.

15d.

17a.

17b.

17c.

i7d.

18.

19.

20a.

20b.

20d.
20e.

Your expenses

$

rPFr fF fF fF FF HF HF

Pf Ff F

PA Ff GF

fA Ff Ff fF

79.82
78.34
474.00

750.00

52.00
80.00
25.00

300.00

177.00

412.00

page 2
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30

Debtor 1 Chelluh V Green Case number (i known)

 

First Name Middle Name Last Name

21. Other. Specify: Self Storage

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule 1.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

 

Page 63 of 71

 

21.

22a.

22b.

22c.

23a.

23b.

23c.

 

 

 

 

 

 

+5 139.00
$ 2,815.16
$.
$ 2,815.16

$ 2,929.15

-$ 2,815.16

$ 113.99

 

 

 

 

Wf No.
i
C) Yes. Explain here:
|
|
|
Official Form 106J Schedule J: Your Expenses

page 3
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 64 of 71

Fill in this information to identify your case:

Debtor 1 Chelluh V Green oo.
eerer First Name Middle Name Last Name Check if this is:

Debtor 2 Dawayne A Green

 

 

L) An amended filing

LNA supplement showing postpetition chapter 13
expenses as of the following date:

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number MM / DD/ YYYY
(If known)

 

 

 

Official Form 106J-2
Schedule J-2: Expenses for Separate Household of Debtor 2 12115

Use this form for Debtor 2’s separate household expenses ONLY IF Debtor 1 and Debtor 2 maintain separate households. if Debtor 1 and
Debtor 2 have one or more dependents in common, list the dependents on both Schedule J and this form. Answer the questions on this form
only with respect to expenses for Debtor 2 that are not reported on Schedule J. Be as complete and accurate as possible. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.

part 4: | Describe Your Household

1. Do you and Debtor 1 maintain separate households?

 

wi No. Do not complete this form.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O Yes
2. Do you have dependents? (2 No
Dependent’s relationship to Dependent’s Does dependent live

Do not list Debtor 1 but list all CB Yes. Fill out this information for Debtor 2: age with you?

other dependents of Debtor 2 each dependent... eee

regardless of whether listed as a LC) No

dependent of Debtor 1 on U Yes

Schedule J. Q

Do not state the dependents’ Oo ve

names. es
U2 No
CO} Yes
C2 No
C) Yes
QC) No
OC) Yes

 

3. Do your expenses include D No
expenses of people other than
yourself, your dependents, and 4 Yes
Debtor 17

Part 2: | Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and

any rent for the ground or lot. 4. $

If not included in line 4:

4a. Real estate taxes 4a. $

4b. Property, homeowner's, or renter’s insurance 4b. $

4c. Home maintenance, repair, and upkeep expenses 4c. $

4d. Homeowner's association or condominium dues 4d. $

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2 page 1
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 65 of 71

Debtor 1 Chelluh V Green

10.
11.

12.

13.

14.

20.

 

First Name Middie Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2

6a.
6b.
6c.

6d.

10.
11.

12.

13.
14.

15a.
15b.
15¢.

15d.

17a.

17b.

17c.

17d.

20a.
20b.
20c.
20d.

20e.

Your expenses

$.

rr fF fF Ff fF Ff FH &

PPAF Red

FPA Ff fF

Pere fF Ff

page 2
Debtor 1 Chelluh V Green Case number (if known)
First Name Middle Name Last Name
21. Other. Specify: 21.
22. Your monthly expenses. Add lines 5 through 21.

Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 66 of 71

 

 

 

The result is the monthly expenses of Debtor 2. Copy the result to line 22b of Schedule J to calculate the

total expenses for Debtor 1 and Debtor 2. 22.

23. Line not used on this form.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

C2 No.

+3,

 

 

 

 

 

Cd Yes.

 

Explain here:

i
|
:

t

 

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2

page 3
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 67 of 71

Fill in this information to identify your case: Check one box only as directed in this form and in

Form 122A-1Supp:
Debtor1  Chelluh V Green
First Name Middle Name Last Name
Debtor 2 Dawayne A Green
(Spouse, if filing) First Name Middle Name Last Name (I) 2. The calculation to determine if a presumption of
. abuse applies will be made under Chapter 7
United States Bankruptcy Courtforthe: __Districtof___ Means Test Calculation (Official Form 122A-2).

M4 1. There is no presumption of abuse.

 

Case number LJ 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

 

L Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12119

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

Calculate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only.

C) Not married. Fill out Column A, lines 2-11.
44 Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

() Married and your spouse is NOT filing with you. You and your spouse are:
i Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

) Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box,-you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill.in-the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September .15, the 6-month period would.be March 1.through
August 31. !f the amount of your monthly income varied during the 6 months, add the income for all 6 months and. divide the total by 6.
Fill in the. result. Do not include any income amount more than once. For example; if both spouses own the same rental property, put the
income from that property in one column-only. If you have nothing to report for any line, write $0.in the space.

Column A Column:B
Debtor 1 Debtor 2 or
non-filing- spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $_265280 $
3. Alimony and maintenance payments. Do not include payments from a spouse if
Column 8 is filled in. $_ $.

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Inciude regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not

 

 

filled in. Do not include payments you listed on line 3. $ $
5. Net income from operating a business, profession, Debtor 4 Dabtor2

or farm

Gross receipts (before all deductions) $s SL

Ordinary and necessary operating expenses -$ -$

Net monthly income from a business, profession, or farm $ $ ory, $ $
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses -$ -$

Net monthly income from rental or other real property $ $ FOP,
7. Interest, dividends, and royalties $ $.

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

 
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 68 of 71

 

 

Debtor 1 Chelluh V Green Case number (if known)
First Name Middle Name Last Name
Column A Column:B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ $

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: 00.00.00.

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled if
retired under any provision of title 10 other than chapter 61 of that title. $

10. Income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act; payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disability, or
death of a member of the uniformed services. if necessary, list other sources on a
separate page and put the total below.

 

 

 

 

 

 

$
Total amounts from separate pages, if any. +$ +$
11. Calculate your total current monthly income. Add lines 2 through 10 for each _
column. Then add the total for Column A to the total for Column B. ¢ 2,652.80 + $ “1g 2,652.80

 

 

 

 

 

 

 

 

Total current
monthly income

i Determine Whether the Means Test Applies to You

 

12. Calculate your current monthly income for the year. Follow these steps:

12a. Copy your total current monthly income from iM@ 11.0... ee eceecceesseeseeseeeeseeeseeseeeeetessueesesesneeateenneereeeesees Copy line 14 here> ¢ 2,652.80

Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b. $31 833.60

13. Calculate the median family income that applies to you. Follow these steps:

 

 

 

 

 

 

 

Fill in the state in which you live. Kentucky
Fill in the number of people in your household. 5
Fill in the median family income for your state and size Of MOUSCHONC. oc ccc cececscsseeecteseesecsessesssssssvesesssansssessesescereeseseeseeneens 13. $ 45,255.00

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14. How do the lines compare?

14a, Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 122A-2

14b. Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2

 
Case 19-33954-thf Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 69 of 71

Debtor 1 Chelluh V Green Case number (if known)

First Name Middle Name Last Name

Sign Below

By signing here, | declare unde cri perjury that the information on this statement and in any attachments is true and correct.

x Dawayne cree /__ 24 _.-

Signature of Debtor ——

Date 12/01/2019 Date 12/01/2019
MM/ DD /YYYY MM/ DD /YYYY

  
 

 

x Chelluh Green

Signature of Debtor 1

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 122A-2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3

 
Case 19-33954-thf

Safe Federal Credit
PO Box 2008
Sumter, SC 29151

Go Financial
7465 E Hampton Rd
Mesa, AZ 85209

Santander Consumer USA
PO Box 961245
Ft Worth, TX 76161

Woodland Village
2221 Bush River Rd
Columbia, SC 29210

WebBank/FingerHut
6250 Ridgewood Road
Saint Cloud, MN 56303

Dept Of Education
FedLoan Servicing
Po Box 7390234

St. Louis, MO 63179

World Financial
108 Frederick St
Greenville, SC 29607

Bridgecrest
7300 E Hampton Ave
Mesa, AZ 85209

Jefferson Capital Systems
16 Mcleland Rd
Saint Cloud, MN 56303

Advance Financial
100 Oceanside Dr
Nashville, TN 37204

World Finance
12426 Shelbyville Rd
Louisville, KY 40243

Jefferson Capital Systems
16 Mcleland Rd
Saint Cloud, MN 56303

Advance Financial
100 Oceanside Dr
Nashville, TN 37204

Capital One Bank USA NA
Po Box 30281

Salt Lake City, UT 84130

Credit One
LVNV Funding LLC
Po Box 1269

Greenville, SC 29602

Bank of America
Po Box 982238
El Paso, TX 79998

Affirm
650 California St
FL 12

San Francisco, CA 94108

LC St Matthews
400 Mallard Creek Rd
Louisville, KY 40207

AT&T
PO Box 537104
Atlanta, GA 30353

Ove
1200 Wilson Drive at
Studio Park

West Chester, PA 19380

Frontier
220 W 3rd St

Seymour, IN 47274

Verizon
Po Box 650051
Dallas, TX 75265

Doc1 Filed 12/17/19 Entered 12/17/19 15:10:30 Page 70 of 71

Charter Communications
PO Box 118288
Carrollton, TX 75011

Stoneridge Farms
National Credit System
P.O Box 312125
Atlanta, GA 31131

Blakely Witt & Associates
Mansions at Lakeline

802 Hwy 80 East

Mesquite, TX75149

Synchrony Networks
Po Box 965036
Orlando, FL 32896

Kohls
Po Box 3115

Milwaukee, WI 53201

First National Credit
500 Bast 60th St North
Sioux Falls, SD 57107

Comenity Bank/Torrid
Po Box 182789
Columbus, OH 43218

Glen Park
3740 Walton Way SE
Smyrna, GA 30082

Progressive Leasing
P.O. Box 413110

Salt Lake City, UT 84141

Erie Insurance
50 E Rivercenter Blvd
Suite 409

Covington, KY 41011
Case 19-33954-thf Doc1 Filed 12/17/19

Greens of Concord/JRK/
Cabarrus County Court
ATTN: Bookkeeping

PO Box 70

Concord, NC 28026-0070

AT&T
PO Box 537104
Atlanta, GA 30353

Target
1000 Nicollet Mail
Minneapolis, MN 55403

Chrysler Capital
P.O. Box 961279
Fort Worth, TX 76161

Eagle Financial
3411 Bardstown Rd #6
Louisville, KY 40218

SNHU
2500 N River Rd
Manchester, NH 03106

The Michelson Organization
7701 Forsyth Bivd #900
St. Louis, MO 63105

Hertz
14501 Hertz Quail Spring
Pkwy

Oklahoma, OK 73120

Wells Fargo Bank
P. O. Box 6995
Portland, OR 97228-6995

JRK Property Holding
11766 Wilshire Blvd
15th Floor

Los Angeles, CA 90025

Entered 12/17/19 15:10:30 Page 71 of 71
